Back to Form 8-K Exhibit WELLCARE HEALTH PLANS, INC. NON-QUALIFIED STOCK OPTION AGREEMENT FOR THOMAS F. O’NEIL III Agreement 1.Grant of Option.WellCare Health Plans, Inc. (the “Company”) hereby grants, as of April 1, 2008, to Thomas F. O’Neil III(the “Optionee”) an option (the “Option”) to purchase up to 100,000 shares of the Company’s Common Stock, $0.01 par value per share (the “Shares”), at an exercise price per share equal to $39.70 (the “Option Price”).The Option is being granted as an “employee inducement award” within the meaning of Section 303A(8) of the New York Stock Exchange Listed Company Manual.The Option shall be subject to the terms and conditions set forth herein.The Option is a non-qualified stock option, and not an incentive stock option conforming to the requirements of Section 422 of the Code.The Optionee agrees to be bound by all of the terms and conditions hereof and all applicable laws and regulations. 2.Definitions. i.“Board” means the Board of Directors of the Company. ii.“Cause” shallhave such meaning as otherwise set forth in the Employment Agreement. iii.“Change in Control” shallhave such meaning as otherwise set forth in the
